Case 4:04-Cr-00025 Document 1353 Filed in TXSD on 11/08/18 Page 1 of 12

Unlted States C rt
IN THE UNITED sTATES DISTRICT CoURT S°""'em gligll)cr §ure§as

soUTHERN DISTRICT oF TEXAS
HoUsToN DIvIsIoN NUV 0 8 2018

 

Davld J. Bradley, C!erk of Court

IN RE THE APPLICATIoN oF

MARGoT CLEVELAND FoR PUBLIC Misc. Action No. -mc-
ACCESS

To CERTAIN sEALEl) AND REDACTED _ _

COURT Related to Crimlnal No.
RECORDS 4:04-cr-00025 (cLoSED)

 

 

MEMORANDUM IN SUPPORT OF THE APPLICATION OF MARGOT
CLEVELAND FOR PUBLIC ACCESS TO CERTAIN
S_M.L_ELWQR_D§

COMES NOW, MARGOT CLEVELAND, and respectfully requests the Court to unseal
and unredact certain records in the Jeffrey K. Skilling prosecution (hereinafter, the “Skilling
Matter”), and in support thereof would respectfully show unto the Court as follows:

I. INTRODUCTION
l. Margot Cleveland is a resident of the State of Michigan and a freelance journalist covering,
among other topics, Special Counsel Robert Mueller’s investigation into alleged claims of
collusion between then-candidate Donald J. Trump’s presidential campaign and Russia. Cleveland
is a Senior Contributor to The Federalist and a contributor to National Review Online,
TownHall.com, and the Washington Examiner’s Beltway Confldential Blog. Her writings have
also been\published in the print editions of USA Today and the Wall Street Journal.

2. Ms. Cleveland, as a member of the public and the press, has a strong interest in

investigating the investigators, to determine whether the legal process is fair and just to all parties

1 | P age

 

Case 4:04-Cr-OOO25 Document 1353 Filed in TXSD on 11/08/18 Page 2 of 12

involved, no matter if they are witnesses, victims, or defendants. In addition, the public and the
press have a particularly strong interest in access to court records related to potential misconduct
by federal prosecutors
3. This interest is heightened given that the sealed and redacted documents could implicate
Andrew Weissmann, a prosecutor serving as a member of the Special Counsel team who has been
called “Mueller’s Legal Pit Bull,” in prosecutorial misconduct
4. Specifically, in the underlying Skilling case, as the Fifth Circuit Court of Appeals stated,
“Skilling contends that Andrew Weissmann, a top prosecutor, emailed one of [the potential
witnesses’] attorneys, informing him that another of [that witness’] attorneys, Dan Cogdell
(“Cogdell”), an experience defense attorney, was communicating with Skilling’s attorneys.
Weissman suggested that if Cogdell was acting against Rice's interest, Rice should ‘get[] rid of
him.”’ United States v. Skilling, 554 F. 3d 529, 572 (5Cir. 2009).
5. For these reasons, and as further explained below, Cleveland respectfully moves this Court
for an Order unsealing certain court records related to the United States government’s completed
criminal investigation and prosecution of Jeffrey K. Skilling (“Skilling”) (hereinafter, the “Skilling
Matter”). Cleveland seeks to unseal and unredact the docket entries and the corresponding material
filed with the court, including all exhibits, identified below by docket entry (hereinafter
“Requested Docket Material”):
(a) Docket Entry No. 440: Joint Motion to Dismiss, including all declarations and
exhibits;
(b) Docket Entry No. 456: Redacted Joint Motion to Dismiss and Memorandum in
Support;

(c) Docket Entry No. 457: Redacted Declaration;

zlpage

 

Case 4:04-Cr-OOO25 Document 1353 Filed in TXSD on 11/08/18 Page 3 of 12

(d) Docket Entry No. 458: Sealed Document;

(e) Docket Entry No. 491: Government’s Opposition, including all declarations and

exhibits;

(f) Docket Entry No. 493: Redacted Opposition by U.S.;

(g) Docket Entry No. 504: Defendants Reply Memorandum, including additional

exhibits and supplemental declarations; and

(h) Docket Entry No. 561: Transcript of evidentiary hearing held on 12/5/05.

II. ARGUMENT AND AUTHORITIES

A. The Common Law Requires Public Access to the Requested Documents
6. Openness of judicial proceedings “has long been recognized as an indispensable attribute”
of the American justice system. RichmondNewspapers, lnc. v. Virginl`a, 448 U.S. 555, 569 (1980).
“Federal courts employ two related but distinct presumptions in favor of public access to court
proceedings and records: a strong form rooted in the First Amendment and a slightly weaker form
based in federal common law.” Newsday LLC v. Cnty. of Nassau, 730 F.3d 156, 163 (Zd Cir. 2013).
“The notion that the public should have access to the proceedings and documents of courts is
integral to our system of govemment.” United States v. Erie Cty., 763 F.3d 235, 238-39 (Zd Cir.
2014).
7. There is a “strong presumption that all trial proceedings should be subject to scrutiny by
the public.” United States v. Ladd, 218 F.3d 701, 704 (7th Cir. 2000). Access to judicial
proceedings and documents “permits the public to participate in and serve as a check upon the
judicial process_an essential component in our structure of self-government.” Globe Newspaper

Co. v. Superior Court, 457 U.S. 596, 606 (1982).

3|Page

Case 4:04-Cr-OOO25 Document 1353 Filed in TXSD on 11/08/18 Page 4 of 12

i. The Common Law
8. The Fifth Circuit has recognized that the common law establishes a presumption of public
access to judicial records. SEC v. Van Waeyenberghe, 990 F.2d 845, 848 (5th Cir. 1993).
“Although the common law right of access to judicial records is not absolute, ‘the district court’s
discretion to seal the record of judicial proceedings is to be exercised charily.”’ Van
Waeyenberghe, 990 F.2d at 848. While the Fifth Circuit does not assign a particular weight to the
common law right, the presumption in favor of public access to judicial records is one of the
interests that is to be weighed. Belo Broadcasting Corp. v.-Clark, 654 F.2d 423, 434 (5th Cir.
1981). l
ii. The Common Law Guarantees Access to the Requested Documents

9. The unsealing of the requested documents, and the public’s access to those unredacted
documents, is a common law right. There are no countervailing interests that outweigh this right
of access. Because the govemment’s investigation and prosecution of the Skilling matter has
concluded, providing the public the opportunity to review fully the Sealed Docket Matter will not
impair an ongoing judicial proceeding or prejudice the parties. Further, there are no investigative
techniques to be revealed or government secrets that need to be concealed.

10. Cleveland wishes to research the basis of the defendants’ allegations of prosecutorial
misconduct and the government’s responses to those allegations. The unsealing of the redacted
parts of the documents, and the publication of the documents as a whole, will enhance the public’s
understanding of the judicial process and the appearance of fairness that is essential to confidence
in the criminal justice system. See Littlejohn v. BIC Corp., 851 F.2d 673, 682 (3d Cir. 1988). The
allegations made by defendants in their joint motion to dismiss were serious and troubling, and yet

the public still does not know the following:

4|Page

 

 

Case 4:04-Cr-OOO25 Document 1353 Filed in TXSD on 11/08/18 Page 5 of 12

(l) Which member of the Enron Task Force were copied on the e-mail to a “critical
cooperating witness.” See Docket Entry 456 at 2, 4-5.

(2) What the prosecutor told this witness Id.

(3) Whether the instructions to the witness constituted, as alleged by defendants, examples
of “improper instructions and threats.” ld. at 9-10.

(4) The full e-mail the prosecutor sent to the witness Id. at lO.

(5) The arguments and evidence cited throughout defendants’ motion to dismiss See, e.g.,
id. at 11, 14.

(6) Exactly how a member of the Task Force “severely reprimanded” a witness See id. at
17.

(7) The basis for Michael E. Tigar’s opinions See Docket Entry 45 7 at 6(d).

(8) The content of docket entry 458.

(9) The United States’ full response to the accusations of prosecutorial misconduct See
Docket Entry 493. F or example, multiple footnotes and paragraphs are fully redacted;
the identities of those accused of misconducted in footnote five is fully redacted; the
redactions make the document almost unreadable and hides from public view the
reasons some witnesses refused to cooperate with the defendants Docket Entry 493 at
24.

11. The redaction of evidence and arguments from defendants’ motion and supporting
declaration prevents the public from reaching informed conclusions concerning the acts of federal
prosecutors and whether those acts amounted to witness tampering, coercion, or other forms of

prosecutorial misconduct There is no appearance of fairness because there are not enough facts to

S|Page

Case 4:04-Cr-OOO25 Document 1353 Filed in TXSD on 11/08/18 Page 6 of 12

deduce fairness; there can be no truly informed discussion of the merits of defendants’ motion
because the evidence is redacted.

B. The First Amendment Guarantees the Right to Access the Documents

12. Even where the common law right of access to judicial documents is found to be wanting,
the First Amendment may still require disclosure of judicial documents The 5th Circuit has
affirmed that there is a constitutionally-embedded presumption of openness in judicial
proceedings Doe v. Jackson National Life Insurance Co., 944 F. Supp. 488 (S.D. Miss.
1995), aff’d Sub nom. Deramus v. Jackson National Ll'fe lnsurance Co., 92 F.3d 274 (5th Cir.
1996). Therefore, reporters are entitled to observe, investigate, and report on all public proceedings
involved in a trial. U.S. v. Chagra, 701 F.2d 354, 361 (5th Cir. 1983); see also U.S. v. Edwards,
785 F.2d 1293, 1294 (5th Cir. 1997). The judiciary, like the legislative and executive branches is
an agency of democratic government, and the public has no less right under the First Amendment
to receive information about judicial proceedings than it has to know how other governmental
agencies work and to receive other ideas and information. In re The Express-News Corp., 695 F.2d
807, 809 (5th Cir. 1982).

13. The First Amendment guarantees the public and the media’s right to access criminal
proceedings unless it is demonstrated that the curtailment of that right is necessary “to protect
defendant’s superior right to a fair trial or that some other overriding consideration requires
closure.” Richmond Newspapers, Inc. v. Virgl'nia, 448 U.S. 555, 564 (1980). lt only follows that a
reporter also holds a right to observe, investigate, and report on the trial documents filed in support

of those proceedings

6 | P>ag'e

Case 4:04-Cr-OOO25 Document 1353 Filed in TXSD on 11/08/18 Page 7 of 12

III. CONCLUSION & PRAYER

In conclusion, and for these reasons, Cleveland respectfully requests the Court order the

Requested Docket Material be unsealed and unredacted.

Respectfully submitted,

The Fulton Law Group PLLC

//../ ..... /1 1

 

Kevin Fulton

Southern District I.D. 1127417
Texas State Bar No. 24059787
7676 Hillmont St. Suite 191
Houston, Texas 77040

(713) 589-6964 - telephone
(832) 201-8847 - facsimile
Attorney for Margot Cleveland

CERTIFICATE OF SERVICE

I hereby certify that the foregoing APPLICATION FOR ACCESS TO CERTAIN
SEALED RECORDS and supporting MEMORANDUM OF POINTS AND AUTHORITIES
was filed with the Clerk of Court using the CM/ECF system, which will automatically serve a
Notice of Electronic Filing on counsel for the following:

Plaintiff
USA

7|Page

represented by Financial Litigation

U S Attorney's Office
Southern District of Texas

 

Case 4:04-Cr-OOO25 Document 1353 Filed in TXSD on 11/08/18 Page 8 of 12

1000 Louisiana St

Ste 2300

Houston, TX 77002
713-567-9000

Fax: 713-718-3391 fax

Email: flu.usatxs~@usdoj.gov
LEAD A TTGRNEY
ATTORNEY TO BE NOTICED
Desl'gnatl'on: Retained

Material Witness

Ken Rice represented by Dan Lamar Cogdell
Cogdell Law Firrn, PLLC
402 Main Street
4th FL
Houston, TX 77002
713-426-2244
Fax: 713-426-2255
Email: dan@cogdell-law.com
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

William D Dolan , III
Venable Baetjer et al

8010 Towers Crescent Dr

Ste 300

Vienna, VA 22181
703-760-1684

LEAD A TTORNEY
ATTORNEY TO BE NOTICED

Richard A Causey represented by Barry S Berger

$ 1 , 000, 000 PR Appearance Bona' Attorney at Law

w/ a $500,000 cash deposit by 2417 San Felipe
deft Causey, bro-in-law as surely Houston, TX 77019
signature 713-524-3164
TERMINATED.' ]]/16/2006 Fax: 713-630-00789

S|Fage

 

Case 4:04-Cr-OOO25 Document 1353 Filed in TXSD on 11/08/18 Page 9 of 12

Jeffrey K Skilling

$5, 000, 000 appearance secured
bond executed on 2/19/04, deft
deposited cashier’s check
TERMINA TED.' 1 0/25/2006

SjPage

LEAD A TTORNEY
ATTORNEY TO BE NOTICED
Desz`gnation.' Retained

Mark J Hulkower

Steptoe Johnson LLP

1330 Connecticut Ave NW
Washington, DC 20036
202-429-6221

Fax: 202-429-3902

LEAD A TTORNEY
ATTORNEY TO BE NOTICED
Designation: Retained

Reid H Weingarten

Steptoe Johnson LLP

1330 Connecticut Ave NW
Washington, DC 20036
202-429-6238

Fax: 202-429-3902

Email: rweingarten@steptoe.com
LEAD A TTORNEY

ATTORNEY TO BE NOTICED
Designation.' Retained

Matthew L Stennes

Steptoe and Johnson LLP

1330 Connecticut Ave NW
Washington, DC 20036
202-429-8074

Email: mstennes@steptoe.com
ATTORNEY TO BE NOTICED

represented by Bruce Hiler

0 Melveny Myers LLP

1625 Eye St NW

Washington, DC 20006-4001
202-383-5300

Fax: 202-383-5414

LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Desl`gnation.‘ Retaz'ned

Case 4:04-Cr-OOO25 Document 1353 Filed in TXSD on 11/08/18 Page 10 of 12

10 l P.ége...

Daniel M Petrocelli
OMelveny Myers LLP

1999 Avenue of the Stars
Suite 700

Los Angeles, CA 90067
310-553-6700

Email: dpetrocelli@omm.com
LEAD A TTGRNEY
ATTORNEY TO BE NOTICED
Designation: Retaz`ned

Frank Bowman

Univ of Missouri Columbia School
of Law

Hulston Hall

Columbia, MO 65211
573-882-2749

LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation.' Retained

Jeffrey W Kilduff

O Melveny and Myers LLP
1625 Eye St NW

Washington, DC 20006-4001
202-383-5300

LEAD A TTORNEY
ATTORNEY TO BE NOTICED
Designatz`on.' Retal`ned

M Randall Oppenheimer

0 Melveny and Myers LLP
1999 Avenue of the Stars

Ste 700

Los Angeles, CA 90067-6035
310-553-6700

LEAD A TTORNEY
ATTORNEY TO BE NOTICED
Designation.' Retained

Mark C Holscher

Kirkland & Ellis LLP

333 S. Hope Street

Los Angeles, CA 90071
213-680-8190

Email: mholscher@kirkland.com

 

 

Case 4:04-Cr-OOO25 Document 1353 Filed in TXSD on 11/08/18 Page 11 of 12

Kenneth L Lay
$5, 000, 000 bond
TERMINA TED.' 1 0/1 7/2006

11"| Page

LEAD A TTORNEY
ATTORNEY TO BE NOTICED
Designation.' Retaz`ned

Robert M Stern

0 Melveny Myers LLP

1625 Eye Street NW
Washington, DC 20006
202-383-5328

Fax: 202-383-5414 fax

LEAD A TTORNEY
ATTURNEY TO BE NGTICED
Desl'gnation.' Retained

Ronald Gene Woods
Attorney at Law

5300 Memorial Drive

Ste 1000

Houston, TX 77 007
713-862-9600

Fax: 713-864-8738

Email: ronwoodslaw@aol.com
LEAD A TTORNEY
ATTORNEY TO BE NOTICED
Designation.' Retained

represented by Chip Brandon Lewis

Attorney at Law

1207 S Shepherd Dr

Houston, TX 77019
713-523-7878

Email: chip@chiplewislaw.com
LEAD A TTORNEY
ATTORNEY TO BE NOTICED
Designation: Retained

Michael Wayne Ramsey
Attorney at Law

PO Box 1149
Channelview, TX 77530
713-523-7878

Case 4:04-Cr-OOO25 Document 1353 Filed in TXSD on 11/08/18 Page 12 of 12

12|Page

Fax: 713-523-7887

Email: mwr7878@mac.com
LEAD A TTORNEY
ATTORNEY TO BE NOTICED
Designation.' Retaz`ned

Samuel J Buffone
BuckleySandler LLP

1250 24th Street NW, Suite 700
Washington, DC 20037
202-349-7940

Fax: 202-349-8000

Email:
sbuffone@buckleysandler.com
ATTORNEY TO BE NOTICED

 

